TBS INTERNATIONAL PLC & SUBSIDIARIES                 EXHIBIT 10.4
 
 







AS AMENDED





Date    7 May 2010










ARGYLE MARITIME CORP.
CATON MARITIME CORP.
DORCHESTER MARITIME CORP.
LONGWOODS MARITIME CORP.
McHENRY MARITIME CORP.
SUNSWYCK MARITIME CORP.
as Joint and Several Obligors
 
– and –
 
THE ROYAL BANK OF SCOTLAND PLC
as Issuer


















                                                                                                             
 
AMENDING AND RESTATING AGREEMENT
                                                                                                             


relating to
a guarantee facility of up to US$84,000,000
 
 
 
 
 

--------------------------------------------------------------------------------


 



INDEX
 





Clause       Page   1  
INTERPRETATION
  1   2  
AGREEMENT OF ALL PARTIES TO THE AMENDMENT OF THE FACILITY AGREEMENT AND
EXISITING FINANCE DOCUMENTS
  2   3  
CONDITIONS PRECEDENT
  2   4  
REPRESENTATIONS AND WARRANTIES
  2   5  
AMENDMENT OF FACILITY AGREEMENT AND EXISTING FINANCE DOCUMENTS
  3   6  
FURTHER ASSURANCES
  3   7  
NOTICES
  4   8  
SUPPLEMENTAL
  4   9  
LAW AND JURISDICTION
  4  
EXECUTION PAGES
  5  
APPENDIX 1
 
FORM OF AMENDMENT AND RESTATED FACILITY AGREEMENT MARKED TO INDICATE AMENDMENTS
TO THE LOAN AGREEMENT
  7  
APPEDIX 2
 
FORM OF CORPORATE GUARANTEE SUPPLEMENTS
  8  




--------------------------------------------------------------------------------


 
 
THIS AGREEMENT is made on        7 May    2010
 
BETWEEN
 
(1)  
ARGYLE MARITIME CORP., CATON MARITIME CORP., DORCHESTER MARITIME CORP.,
LONGWOODS MARITIME CORP., McHENRY MARITIME CORP. and SUNSWYCK MARITIME CORP.,
each a corporation organised and existing under the laws of the Marshall Islands
and having its registered office at Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands MH96960 as joint and several obligors
(the “Obligors”); and

 
(2)  
THE ROYAL BANK OF SCOTLAND PLC, a company incorporated in Scotland having its
registered office at 36 St. Andrew Square, Edinburgh EH2 2YB, Scotland acting
through the Shipping Business Centre at 5-10 Great Tower Street, London EC3P
3HX, England as issuer (the “Issuer”).

 
 
BACKGROUND
 
(A)  
By a facility agreement dated 29 March 2007 as amended by a supplemental
agreement dated 27 March 2009, a side letter dated 31 December 2009 and a
supplemental agreement dated 7 January 2010 (the “Facility Agreement”) each made
between (inter alia) (i) the Obligors as joint and several obligors, (ii) the
Issuer, it was agreed that the Issuer would make available to the Obligors a
facility in an amount of up to Eighty four million United States Dollars
(US$84,000,000).

 
(B)  
Subject to the terms and conditions of this Agreement the Issuer has agreed with
the Obligors:

 
(i)  
to amend certain covenants in the Facility Agreement on the terms and conditions
set out herein; and

 
(ii)  
that the Obligors will pay additional fees.

 
 
IT IS AGREED as follows:
 
1  
INTERPRETATION

 
1.1  
Defined expressions.  Words and expressions defined in the Facility Agreement
shall have the same meanings when used in this Agreement unless the context
otherwise requires.

 
1.2  
Definitions.  In this Agreement, unless the contrary intention appears:

 
“Additional Fee Letter”  means any letter or letters dated on or about the date
of this Agreement between the Obligors and the Issuer in respect of any
additional fees;
 
“Amended and Restated Facility Agreement”  means the Facility Agreement as
amended and restated by this Agreement in the form set out in Appendix 1;
 
“Corporate Guarantee Supplements”  means letters supplemental to each of the
Corporate Guarantee and the New Corporate Guarantee executed or to be executed
by the Corporate Guarantor and the New Corporate Guarantor for respectively in
favour of the Security Trustee substantially in the forms set out in Appendix 2;
 
“Effective Date”  means the date on which the Issuer notifies the Obligors that
the conditions precedent in Clause 3 have been fulfilled;
 
“Existing Finance Documents”  means the Finance Documents which have been
executed prior to the date hereof; and
 
“Facility Agreement”  means the facility agreement dated 29 March 2007 as
amended and supplemented from time to time and as first referred to in Recital
(A).
 
1.3  
Application of construction and interpretation provisions of Facility
Agreement.  Clauses 1.2, 1.5 and 1.6 of the Facility Agreement apply, with any
necessary modifications, to this Agreement.

 
2  
AGREEMENT OF ALL PARTIES TO THE AMENDMENT OF THE FACILITY AGREEMENT AND EXISTING
FINANCE DOCUMENTS

 
2.1  
Agreement of the parties to this Agreement.  The parties to this Agreement
agree, subject to and upon the terms and conditions of this Agreement to the
amendment of the Facility Agreement and the Existing Finance Documents to be
made pursuant to Clauses 5.1, 5.2 and 5.3.

 
2.2  
Effective Date. The agreement of the parties to this Agreement contained in
Clause 2.1 shall have effect on and from the Effective Date.

 
3  
CONDITIONS PRECEDENT

 
3.1  
General.  The agreement of the parties to this Agreement contained in Clause 2.1
is subject to the fulfilment of the conditions precedent in Clause 3.2.

 
3.2  
Conditions precedent.  The conditions referred to in Clause 2.1 are that the
Issuer shall have received the following documents and evidence in all respects
in form and substance satisfactory to it and its lawyers on or before 14 May
2010 or such later date as the Issuer may agree with the Obligors:

 
(a)  
in relation to the Obligors, the New Corporate Guarantor and the Corporate
Guarantor, documents of the kind specified in paragraphs 2, 3, 4 and 5 of Part A
of Schedule 2 of the Facility Agreement with appropriate modifications to refer
to this Agreement, the Additional Fee Letter and the Corporate Guarantee
Supplements insofar as each is a party thereto;

 
(b)  
a duly executed original of this Agreement duly executed by the parties to it;

 
(c)  
a duly executed original of the Additional Fee Letter;

 
(d)  
a duly executed original of the Corporate Guarantee Supplements;

 
(e)  
evidence that the Issuer has received the fee payable to it pursuant to the
Additional Fee Letter;

 
(f)  
documentary evidence that the agent for service of process named in Clause 25 of
the Facility Agreement has accepted its appointment in respect of this
Agreement; and

 
(g)  
any further opinions, consents, agreements and documents in connection with this
Agreement, the Additional Fee Letter and the Corporate Guarantee Supplements and
the Finance Documents which the Agent may reasonably request by notice to the
Obligors prior to the Effective Date.

 
4  
REPRESENTATIONS AND WARRANTIES

 
4.1  
Repetition of Facility Agreement representations and warranties.  The Obligors
represent and warrant to the Issuer that the representations and warranties in
clause 8 of the Facility Agreement, as amended and restated by this Agreement
and updated with appropriate modifications to refer to this Agreement, remain
true and not misleading if repeated on the date of this Agreement with reference
to the circumstances now existing.

 
4.2  
Repetition of representations and warranties under Existing Finance
Documents.  The Obligors represent and warrant to the Issuer that the
representations and warranties in the Existing Finance Documents to which they
are a party, as amended and restated by this Agreement and updated with
appropriate modifications to refer to this Agreement remain true and not
misleading if repeated on the date of this Agreement with reference to the
circumstances now existing.

 
5  
AMENDMENT OF FACILITY AGREEMENT AND EXISTING FINANCE DOCUMENTS

 
5.1  
Amendments to Facility Agreement

 
(a)  
With effect on and from the Effective Date the Facility Agreement shall be, and
shall be deemed by this Agreement to be, amended and restated in the form of the
Amended and Restated Facility Agreement.

 
(b)  
As so amended and restated pursuant to (a) above, the Facility Agreement shall
continue to be binding on each of the parties to it in accordance with its
terms.

 
5.2  
Amendments to Existing Finance Documents.  With effect on and from the Effective
Date each of the Existing Finance Documents shall be, and shall be deemed by
this Agreement to be, amended as follows:

 
(a)  
the definition of, and references throughout each of the Existing Finance
Documents to, the Facility Agreement and any of the Existing Finance Documents
shall be construed as if the same referred to the Facility Agreement and those
Existing Finance Documents as amended and restated or supplemented by this
Agreement;

 
(b)  
by construing references throughout each of the Existing Finance Documents to
“the Finance Documents” and other like expressions as if the same included the
Additional Fee Letter and the Corporate Guarantee Supplements; and

 
(c)  
by construing references throughout each of the Existing Finance Documents to
“this Agreement”, “this Deed”, “hereunder” and other like expressions as if the
same referred to such Existing Finance Documents as amended and supplemented by
this Agreement.

 
5.3  
The Existing Finance Documents to remain in full force and effect.  The Existing
Finance Documents shall remain in full force and effect, as amended by:

 
(a)  
the amendments contained or referred to in Clause 5.1 and 5.2; and

 
(b)  
such further or consequential modifications as may be necessary to give full
effect to the terms of this Agreement.

 
6  
FURTHER ASSURANCES

 
6.1  
Obligors’ obligations to execute further documents etc.  The Obligors shall:

 
(a)  
execute and deliver to the Issuer (or as it may direct) any assignment,
mortgage, power of attorney, proxy or other document, governed by the law of
England or such other country as the Issuer may, in any particular case,
specify;

 
(b)  
effect any registration or notarisation, give any notice or take any other step;

 
which the Issuer may, by notice to the Obligors, reasonably specify for any of
the purposes described in Clause 6.2 or for any similar or related purpose.
 
6.2  
Purposes of further assurances.  Those purposes are:

 
(a)  
validly and effectively to create any Security Interest or right of any kind
which the Issuer intended should be created by or pursuant to the Facility
Agreement or any other Finance Document, each as amended and restated or
supplemented by this Agreement; and

 
(b)  
implementing the terms and provisions of this Agreement.

 
6.3  
Terms of further assurances.  The Issuer may specify the terms of any document
to be executed by the Obligors under Clause 6.1, and those terms may include any
covenants, powers and provisions which the Issuer considers appropriate to
protect its interests.

 
7  
NOTICES

 
7.1  
General.  The provisions of clause 22 (Notices) of the Facility Agreement, as
amended and restated by this Agreement, shall apply to this Agreement as if they
were expressly incorporated in this Agreement with any necessary modifications.

 
8  
SUPPLEMENTAL

 
8.1  
Counterparts.  This Agreement may be executed in any number of counterparts.

 
8.2  
Third party rights.  No person who is not a party to this Agreement has any
right under the Contracts (Rights of Third Parties) Act 1999 to enforce or to
enjoy the benefit of any term of this Agreement.

 
9  
LAW AND JURISDICTION

 
9.1  
Governing law.  This Agreement and any non-contractual obligations arising out
of or in connection with it shall be governed by and construed in accordance
with English law.

 
9.2  
Incorporation of the Facility Agreement provisions.  The provisions of clause 25
(Law and jurisdiction) of the Facility Agreement, as amended and restated by
this Agreement, shall apply to this Agreement as if they were expressly
incorporated in this Agreement with any necessary modifications.

 


THIS AGREEMENT has been duly executed as a deed on the date stated at the
beginning of this Agreement.
 
 

 

--------------------------------------------------------------------------------







EXECUTION PAGES
               
OBLIGORS
         
EXECUTED and DELIVERED as a DEED            
)
 
by                         
)
 
ARGYLE MARITIME CORP.                       
)
 
acting by     Ellen Sofie Lokholm     
)
 /s/ Ellen Sofie Lokholm  
)
 
its duly authorid attorney-in-fact         
)
 
in the presence of:      /s/ Keith Krut                  
)
                         
EXECUTED and DELIVERED as a DEED            
)
 
by                          
)
 
CATON MARITIME CORP.                     
)
 
acting by         Ellen Sofie Lokholm          
)
 /s/ Ellen Sofie Lokholm  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:           /s/ Keith Krut                  
)
                         
EXECUTED and DELIVERED as a DEED            
)
 
by                          
)
 
DORCHESTER MARITIME CORP.    
)
 
acting by              Ellen Sofie Lokholm     
)
 /s/ Ellen Sofie Lokholm  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:           /s/ Keith Krut                  
)
                         
EXECUTED and DELIVERED as a DEED            
)
 
by                         
)
 
LONGWOODS MARITIME CORP.    
)
 
acting by              Ellen Sofie Lokholm     
)
  /s/ Ellen Sofie Lokholm  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:        /s/ Keith Krut                     
)
                         
EXECUTED and DELIVERED as a DEED            
)
 
by                         
)
 
McHENRY MARITIME CORP.     
)
 
acting by               Ellen Sofie Lokholm     
)
 /s/ Ellen Sofie Lokholm  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:      /s/ Keith Krut                       
)
             
EXECUTED and DELIVERED as a DEED            
)
 
by                         
)
 
SUNSWYCK MARITIME CORP.         
)
 
acting by               Ellen Sofie Lokholm     
)
 /s/ Ellen Sofie Lokholm  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:           /s/ Keith Krut                  
)
                         
ISSUER
         
EXECUTED and DELIVERED as a DEED            
)
 
by                         
)
 
THE ROYAL BANK OF SCOTLAND PLC    
)
 
PLC     
)
 
acting by      Andreas Georgion        
)
 /s/ Andreas Georgion  
)
 
its duly authorised attorney-in-fact       
)
 
in the presence of:        /s/ Philip A. Cheesman   
   





 





--------------------------------------------------------------------------------




 




APPENDIX 1


FORM OF AMENDED AND RESTATED FACILITY AGREEMENT MARKED TO INDICATE AMENDMENTS TO
THE FACILITY AGREEMENT






Amendments are indicated as follows:
 
1  
additions are indicated by underlined text; and

 
2  
deletions are shown by the relevant text being struck out.

 
 
 

 

--------------------------------------------------------------------------------




 


APPENDIX 2


FORM OF CORPORATE GUARANTEE SUPPLEMENTS






 
 

 




 








 